UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00224-GW (SK) Date March 24, 2020

 

 

Title Rodriguez Herlindo Junior v. Pelayes et al.

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with a
complaint under 42 U.S.C. § 1983 against three San Bernardino County sheriffs who work at
the West Valley Detention Center. (ECF 1 at 3, 5). He sues two of them in both their official
and personal capacities, and one in his personal capacity only. (/d. at 3). He claims that they
all violated the Eighth Amendment because it took them three days to replace a worn-out
mattress, during which time he had to sleep on the metal bedframe. (Id. at 5-6). Plaintiffs in
forma pauperis application, however, is deficient for two reasons.

First, Plaintiff failed to include a certified copy of his trust account statement for the last
six months. (ECF 9). Without that certified statement, Plaintiff cannot proceed with his
complaint unless he first pays the full amount of the filing fee. See 28 U.S.C. § 1915(a)(2); L.R.
5-2. Second, while leave to amend might cure that procedural defect, amendment would be
futile for another reason: Plaintiff is suing Defendants who are immune to suit for monetary
relief under the alleged facts. See 28 U.S.C. § 1915A(b)(2).

To start, Sergeants Guerra and Pelayes may not be sued in their official capacities on the
facts alleged. An official-capacity suit against employees of a municipality “is equivalent to a
suit against the governmental entity itself.” Gomez v. Vernon, 255 F.3d 1118, 1126-27 (9th
Cir. 2001). So to bring official-capacity claims against those two Defendants, Plaintiff must
allege facts showing that they violated a federal law pursuant to a San Bernardino County
policy, practice, or custom. See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 690 (1978). But
he has alleged only an “isolated” or “sporadic” incident, which is not enough to impose
municipal liability under Monell. See Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).

Moreover, all three Defendants are entitled to qualified immunity in their personal
capacities. Qualified immunity applies when government officials’ conduct does not violate
“clearly established” constitutional rights. Pearson v. Callahan, 555 U.S. 223, 231 (2009). No
federal case has “clearly established” that Plaintiff has an Eighth Amendment right to no delay
in the replacement of a worn-out mattress. See, e.g., Jones v. Neven, 678 Fed. App’x 490, 493

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:20-cv-00224-GW (SK) Date March 24, 2020

 

 

Title Rodriguez Herlindo Junior v. Pelayes et al.

 

(9th Cir. 2017) (defendants entitled to qualified immunity on Eighth Amendment claim where
prisoner lacked mattress and bed and slept on cell floor for four days) (quoting Chappell v.
Mandeville, 706 F.3d 1052, 1060 (9th Cir. 2013)); Finley v. Neven, 388 Fed. App’x 694, 695
(9th Cir. 2010) (“[D]efendants were entitled to qualified immunity because prisoners do not
have a clearly established right to sleep on a comfortable mattress.”).

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE in writing on or before
April 23, 2020 why his in forma pauperis application should not be denied and his complaint
accordingly dismissed based on the deficiencies outlined above. If Plaintiff wishes to proceed
with this action, he must first file a complete form CV-60P (attached here) that includes a
certified copy of his trust account statement for the last six months. Even then, Plaintiff must
prove why Defendants are not immune from suit for the reasons above. Alternatively, Plaintiff
may file a notice of voluntary dismissal using the attached form CV-09 if he cannot cure the
deficiencies outlined in this order. Voluntary dismissals do not count as “strikes” against the

maximum number of lawsuits that prisoners may file without prepaying full filing fees. See 28
U.S.C. § 1915(g).

Failure to file a voluntary dismissal or a timely response to this order may
result in involuntary dismissal of this action for failure to prosecute. See Fed. R.
Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
